March 26, 2007


Mr. Edward M. Carstarphen
Ellis, Carstarphen, Dougherty & Goldenthal, PC
5847 San Felipe, Suite 1900
Houston, TX 77002
Mr. David J. Schenck
Jones Day
2727 North Harwood Street
Dallas, TX 75201-1515

RE:   Case Number:  07-0037
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  OCWEN LOAN SERVICING, LLC MORTGAGE SERVICING LITIGATION

Dear Counsel:

      Today  the  Multidistrict  Litigation  Panel  delivered  the  enclosed
opinion in the above-referenced case.  Also enclosed is the order issued  on
March 1, 2007 granting the motion to transfer  and  appointing  Judge  Karen
Johnson of the 95th District Court of Dallas County.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosures
|cc:  Multidistrict Litigation     | |
|Panel (via email)                 | |